Citation Nr: 1132993	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1970, with service in Vietnam.  He had additional periods of service in the New Jersey Army National Guard (NJARNG) until March 31, 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a December 2010 Joint Motion for Remand, vacated a March 2010 Board decision denying entitlement to service connection for PTSD, and remanded the matter for action complying with the Joint Motion for Remand. 

As a matter of background, this matter was initially before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part of that rating decision, the RO denied claims for entitlement to service connection for PTSD and arteriosclerotic heart disease.  The Veteran resides in New Jersey, and his claims file is under the jurisdiction of the RO in Newark, New Jersey.  

In the March 2010 decision, the Board determined that the record did not support entitlement to service connection for PTSD because there was no medical evidence of a current psychiatric disability, and because there was medical evidence from an April 2005 VA examination indicating that the Veteran did not have PTSD.  At the same time, the Board remanded the claim for entitlement to service connection for arteriosclerotic heart disease for additional development, including a further attempt to obtain records that may exist from the Veteran's period of service in the New Jersey Army National Guard (NJARNG).  Specifically, the Board sought records that may exist regarding a line of duty determination  and a 2004 heart attack.  The Board noted that with respect to VA's Duty to Assist, it was necessary to obtain any extant NJARNG records prior to adjudicating the Veteran's heart condition claim, but it could precede with adjudication of the PTSD claim without prejudice to the Veteran.  

By way of a June 2011 decision, the RO awarded service connection for arteriosclerotic heart disease, and that matter is no longer on appeal.

In the Joint Motion for Remand, the parties found that that Board erred in its 2010 denial of service connection for PTSD by failing to seek to obtain any outstanding records from that may exist from the Veteran's  NJARNG service through 2006, that could pertain to a psychiatric diagnosis or treatment.  The December 2010 Court Order has returned this matter to the Board. 

Since the last adjudication of the claim for service connection for PTSD by the agency of original jurisdiction (AOJ), additional evidence has been received.  This evidence includes records from the Veteran's NJARNG service that pertain largely to his arteriosclerotic heart disease and the line of duty determination.  It also includes some records of 2010 VA treatment and screening reports showing a negative screen for depression and a negative screen for PTSD.  While this evidence was received subsequent to the last review by the AOJ, and without a waiver of RO review, a remand for such review is not necessary because the additional evidence is largely not pertinent, as it pertains mostly to the arteriosclerotic heart disease.  To the extent it does relate to the claim for service connection for PTSD, the newly received evidence is redundant of evidence already on file that shows the Veteran has no current psychiatric disability and that he has no diagnosis of PTSD. 


FINDING OF FACT

The medical evidence on file establishes that the Veteran does not have a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and there is no medical evidence that establishes he has a diagnosis of any other psychiatric disorder.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in February 2006 that addressed some notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  By the way of a March 2006 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made more than reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The file is replete with efforts on part of VA to obtain any and all records from the Veteran's period of active duty service and his period of service with the NJARNG.  These efforts have been quite successful as the record now contains four full envelopes containing record from the Veteran's service, one full envelop labeled STRs (service treatment records) and service personnel records, and another envelop of dental records.  The file also contains a number of responses from various organizations indicating that all available records have been sent to VA to associate with the claims file and/or that no other medical records are available.  The most recent of these include an April 2010 response from the Chief, Records, Archives, Licenses, and Vehicles for the State of New Jersey  Department of Military and Veterans Affairs indicating that there is no record on file, and a February 2011 response from Headquarters New Jersey Army and Air National Guard indicating that there are no medical records.

Despite VA's efforts, it is noted that the record may not contain a complete copy of all of the Veteran's service records from his period of service with the NJARNG.  Where the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, as stated above, the record shows that VA has attempted to obtain any available NJARNG service records.  By the volume of records obtained it is likely that VA obtained most if not all the records.  The Veteran has not identified any records outstanding.  To the extent that these efforts have not been fully successful, the file contains documentation showing that no other records are available.  Specifically, the record contains a September 2008 memorandum to the claims folder, in which a RO Coach itemized events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  In a September 2008 letter, the RO informed the Veteran of the unsuccessful efforts to find his service records and the RO requested that the Veteran send any pertinent records, including, any additional service medical documents that he might have in his possession.  The Veteran was notified of VA's inability to obtain these records and was told of alternatives to service department records that he could assist in helping the VA obtain them, in the September 2008 letter.  He did not respond to this request or at any point during the appeal process provide copies of any outstanding service treatment records.    

The record shows that additional attempts following the Board's March 2010 decision to obtain the complete service treatment records were also unsuccessful.  The RO contacted the NYARNG, in March 2010, requesting records without success.  An April 2010 response from the New Jersey Department of Military and Veterans Affairs shows that it did not have the any records, and it recommended contacting the Headquarter New Jersey Army and Air National Guard Joint Force (Headquarters).  A February 2011 response from the Headquarters shows that no service medical records were available.  The Board finds no basis for further pursuit of additional service records, as all efforts were exhausted to locate alternative records.  38 C.F.R. § 3.159(c)(2) and (3); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.

Moreover, even if outstanding records do exist, it is not likely that any such records would have any impact on the claim for entitlement to service connection for PTSD, as the Veteran has not been diagnosed with a psychiatric disorder, he has not asserted that he was treated for such during his service with the NJARNG, and the available medical evidence from service, from his period of service with the NJARNG, and with VA up through November 2010 show both that the Veteran has consistently denied having any psychiatric disorder and that medical care providers or examiners have consistently found that the Veteran does not have a psychiatric disorder.  The Veteran has not asserted that his PTSD was incurred during his NJARNG; rather he associates his psychiatric condition with his active service in the Army from February 1969 to September 1970.  The record does contain the Veteran's service records from his period active service.  Additionally, consistent with the heightened duty to assist, the Veteran was afforded a VA psychiatric examination in April 2005 in regard to his claim for service connection for PTSD.  In that examination report, the examiner recorded the Veteran's subjective medical history and made findings regarding the lack of any current diagnosis of PTSD.  Furthermore, on VA screening in 2010, similar findings were made by medical professionals showing no psychiatric disorder and no current diagnosis of PTSD.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

As noted above, in April 2005, VA provided the Veteran with a psychiatric examination, and in that examination report, the examiner recorded his medical findings regarding whether the Veteran had a psychiatric disorder, to include PTSD.  It is noted that the Veteran contends that the April 2005 VA examination report is inadequate because at the time of the examination, the Veteran's service treatment records had not yet been associated with the claims folder.  As was explained above, the claims folder did contain the Veteran's service treatment records from his service in the Army and the examiner recorded the Veteran's subjective medical history since his discharge from active service in September 1970.  Additionally, it is noted that the April 2005 VA examiner determined that there was no clinical evidence of a current psychiatric disorder.  The 2010 screenings were also negative for depression and PTSD.  

The Board finds that it may proceed with adjudication of the claim.  All known efforts were exhausted to locate additional records.  The examination reports and records on file contain sufficient evidence to decide the claim.  In addition, since the date of the examination in 2005 and the screening in 2010, the Veteran has not identified any outstanding pertinent treatment records.  Remanding for another examination would serve no useful purpose.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject to presumptive service connection; and, the applicable presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for PTSD.  The Veteran stated that, while he was stationed in Vietnam, he was exposed to rocket attacks and hostile fire while he served as a helicopter crewman on a CH-54 (referred to as a sky crane).  In particular, he reports that on May 3, 1970, his helicopter malfunctioned and went down for a hard landing. 

A review of the Veteran's service personal records shows that the Veteran was a helicopter crewman in a heavy helicopter company during service and he served for one year overseas.  The record also shows that the Veteran has received several merit-based awards including a Vietnam Combat Certificate and an Air Medal.  The record also contains an excerpt from an Officer's Log for May 3, 1970 that shows that the Veteran's unit, 355th Aviation Company of the 268th Battalion at Phu Hiep, was sent to support troops at Phu Hiep Tower, which was taking incoming enemy rounds.  It was noted that during the mission, two CH-54s were damaged by enemy fire.  The Board finds that the Veteran's statements regarding his alleged inservice stressor events are credible and are consistent with circumstances.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

His service treatment records from his period of active service and his service in the NJARNG do not show any treatment for psychiatric problems and they do not show any complaints or findings indicative of a psychiatric problem or emotional problems.  The report of a September 1970 discharge examination shows a normal psychiatric evaluation.  The service treatment records from the Veteran's service in NJARNG show the Veteran reported taking Xanax on a March 1994 report of medical history, but he also checked the box marked "no" next to the question asking about a history of depression or excessive worry.  In the Report of Medical Examination for the NJARNG dated in August 1997, clinical evaluation resulted in a finding that the Veteran was "Normal" for psychiatric evaluation.  On an associated Report of Medical History from August 1997, the Veteran checked "NO" when asked if he a past or current history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  In the Report of Medical Examination for the NJARNG dated in July 2002, clinical evaluation resulted in a finding that the Veteran was "Normal" for psychiatric evaluation.  On an associated Report of Medical History from July 2002, the Veteran again checked "NO" when asked if he a past or current history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

In short, the claims file shows no medical evidence of a chronic psychiatric problem during active duty service or during the years the Veteran served in the NJARNG.  To the contrary, existing examination reports show the Veteran continued to receive normal psychiatric evaluations.  

The claims folder contains no VA or private treatment record that documents the Veteran with having been diagnosed a psychiatric disorder, or having been treated for a psychiatric problem.  The Veteran was afforded a VA psychiatric examination in April 2005.  In that examination report, the examiner noted that the Veteran reported receiving treatment for anxiety in the 1980s, because he was anxious following his cardiac problems.  The examiner noted that the Veteran was no longer anxious, and that the Veteran had no history of suicidal behavior or hallucinations. The examiner stated that the Veteran does not report any psychological symptoms at this time, that he denied being depressed or anxious, and that his sleep is generally good.  Under occupational history, it was noted that the Veteran was still in the National Guard and that he is generally able to do the work.  On mental status examination, the examiner observed that there was no abnormal symptomatology.  Specifically, he found that the Veteran was dressed casually and was cooperative.  His mood was neutral and his affect was smiling.  The Veteran's speech was noted to be normal and it was observed that there were no perceptual problems.  The examiner stated that the Veteran's thought process and thought content was normal and that he had no suicidal or homicidal ideation.  The examiner found the Veteran to be oriented to person, place, and time.  The examiner reported that the Veteran's  insight,  judgment, and impulse control were all fair.  Under "Social and Additional Functioning", the examiner stated the following:  "He is working full time.  He spends his free time doing outdoor activities like hiking, trekking, or skiing.  He spends time with his girlfriend and with his brothers and sister."  In the summary of findings, the examiner stated the following:  "He is a 55-year-old divorced man with no psychiatric syndromes at this time.  He is able to work.  He appears to have a supportive social network."  The examiner did not diagnose the Veteran with any psychiatric disorders.  

The record does not contain any subsequent post-service treatment records that show the Veteran has a psychiatric problem or even hint that the Veteran has sought treatment for any psychiatric symptomatology. 

In September 2010 the Veteran was seen at the VA facility in Lyons, New Jersey for a primary care initial evaluation.  It was noted on the report that the Veteran was alert, oriented, and agreeable to physical examination, and that he was reliable.  The Veteran specifically denied any history of mental illness.  The VA records from September 2010 include a Depression screening wherein the Veteran was found to have a score of 0, which was noted to be a negative screen for depression.  Under queries for whether the Veteran had "Little interest or pleasure in doing things" the finding was "Not at all."  Under queries for "Feeling down, depressed, or hopeless", the finding again was "Not at all."  The Veteran's PTSD screening in September 2010 was also found to be negative.  The Veteran also scored a 0 for this screening.  Pertinent queries as to any stressful event and the responses from the Veteran are noted as follows: 

1.  Have had any nightmares about it or thought about it when you did not want to?    NO.

2.  Tried hard not to think about it or went out of your way to avoid situations that remind you of it?  NO.

3.  Were constantly on guard, watchful, or easily startled?  NO.

4.  Felt numb or detached from others, activities, or your surroundings?  NO.  

As noted above, in order to support an award of service for PTSD, the evidence of record must show (1) a current diagnosis conforming to DSM-IV, (2) verification of an in-service stressor, (2) a medical link between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Here, first and foremost, there is no evidence of a current diagnosis for any psychiatric disorder, much less a diagnosis of PTSD.  Regardless of the fact that records on file corroborate the Veteran's account of inservice stressor events, the file contains absolutely no medical evidence that shows a current diagnosis of PTSD, or any other psychiatric disability.  Although there is evidence that the Veteran received treatment for a anxiety following heart problems in the 1980s and 1990s, there is no indication that the Veteran had a chronic psychiatric disorder at that time or today.  Additionally, at the time of the April 2005 VA examination and the September 2010 VA screenings, the Veteran did not report psychiatric symptomatology, and he was not diagnosed with any psychiatric disorder.  To the contrary, the examiner during each of these sessions found that the Veteran had no psychiatric disorder.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no competent medical evidence on file that shows a current diagnosis for PTSD or for any other psychiatric condition.  While the evidence of record may very well corroborate the Veteran's claimed inservice stressor event(s), service connection cannot be awarded without a current diagnosis of PTSD (or some other psychiatric disorder).  

Based on the foregoing, the Board finds that the evidence of record is against a finding for service connection for PTSD.  There is no evidence of a current diagnosis for any psychiatric condition.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.   38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


